 



Translation

Exhibit 10.1

LABOR AGREEMENT

THIS INDIVIDUAL LABOR AGREEMENT FOR AN UNDETERMINED TIME IS EXECUTED ON THE ONE
HAND BY TFM, S.A. DE C.V. (HEREINAFTER REFERRED TO AS THE “COMPANY”), HEREIN
REPRESENTED BY PAUL J. WEYANDT, AS LEGAL ATTORNEY, AND ON THE OTHER BY FRANCISCO
JAVIER RION DEL OLMO, (HEREINAFTER REFERRED TO AS THE “EMPLOYEE”), ON ITS OWN
RIGHT, IN ACCORDANCE WITH THE FOLLOWING RECITALS AND CLAUSES:

RECITALS

I. The “COMPANY” declares:



  a)        That it is a sociedad anónima de capital variable, duly incorporated
in accordance with the Mexican laws.     b)        That in accordance with its
corporate purpose, it has the capacity to execute this agreement.     c)  
     That it is domiciled in Avenida Periferico Sur 4829, 4o Piso, Colonia
Parques del Pedregal, Delegación Tlalpan, C.P. 14010, Mexico City, Federal
District.     d)        That it requires the services of a qualified “EMPLOYEE”
who has the knowledge to act as General Executive Director.

II. The “EMPLOYEE” declares:



  a)        That he is named as stated in this agreement.     b)        That he
is a Mexican citizen     c)        That he is 50 (fifty) years old.     d)  
     That he is married     e)        That he is of the male gender     f)  
     That he is domiciled at Hacienda de Tepeapulco No. 7. Colonia Hacienda de
Vallescondido, Atizapán de Zaragoza, C.P. 52937, State of Mexico and states that
in the event he changes the domicile stated in this agreement, he shall be bound
to notify so in writing the “COMPANY” within a maximum term of five days as from
the date when performing such change of domicile, provided that otherwise, last
domicile provided as that authorized for any legal purpose resulting from this
labor agreement and specially in accordance with Articles 47 and 991 of the
Federal Labor Law shall be acknowledged.

 



--------------------------------------------------------------------------------



 



Translation



  g)        That he is aware of the work to be performed in the “COMPANY” and
that eventually he may render his services for other affiliate companies and/or
subsidiaries of TFM, S.A. de C.V. (from which the “COMPANY” is also a
subsidiary) and that he agrees that he will be in touch with such companies and
shall perform works therefor, but agreeing that his sole employer shall be the
“COMPANY”.     h)        That he has the capacity and experience necessary to
render his personal services to the “COMPANY”, with respect to the title for
which he is been engaged and that as up to date, it has no criminal record, and
has the legal capacity to render his services upon execution hereof.     i)  
     That he has read, understood and agreed with all the internal rulings
applicable to the officers engaged by the “COMPANY”.

Based on the foregoing recitals, the parties agree to regulate the contractual
labor relation in accordance with the following:

CLAUSES

ONE.- TERM OF THIS AGREEMENT. This labor agreement is executed for an
undetermined time and may not be amended, suspended, terminated or completed but
by the agreement of the parties and under the terms set forth by the Federal
Labor Law and its applicable rulings. The “EMPLOYEE” shall start acting as
General Executive Director of the “COMPANY” as from July 5, 2005. If the
“COMPANY” terminates this labor agreement without any justified reason, the
“COMPANY” and the “EMPLOYEE” agree that the sole obligation of the “COMPANY”
shall be that of paying the “EMPLOYEE” an indemnification equal to the amount of
a year of his daily salary, and any payment to the “EMPLOYEE” as indemnification
set forth under the terms of the Federal Labor Law, its applicable rulings and
this agreement shall be included within such indemnification of a year, provided
payment of a year of salaries referred to in this clause is less to the amount
of the legal benefits, shall be in favor of the employee, payment of the
corresponding indemnification difference shall be in benefit of the “EMPLOYEE”
without in any form, considering it the payment of accrued salaries, since such
payment shall be made on the termination date.

TWO.- WORKING PLACE. The “EMPLOYEE” shall render his services for the “COMPANY”
in any of the establishments of the “COMPANY” or where his services are needed,
in accordance with the orders that for such purpose are instructed by the
“COMPANY’S” representatives and therefore the “EMPLOYEE” shall be bound to
render his services at the domicile of the establishments required or where the
“COMPANY” has any establishment, including Mexico City and Monterrey. The
“COMPANY” shall be empowered to transfer him to another location at any time
prior notification and agreement between the parties if so.

THREE.- DURATION OF THE WORK SHIFT. Due to the nature of the title functions to
be performed by the Employee, which are considered as non-unionized labors, the
“EMPLOYEE” shall distribute his working shift in accordance with the Company’s
operation needs.

 



--------------------------------------------------------------------------------



 



Translation

FOUR. SERVICES RENDERED. The “EMPLOYEE” shall render his subordinated and
personal services to the “COMPANY” with the category and occupying the General
Executive Director Title, and the “EMPLOYEE” agrees to render such services on a
subordinated basis, subject, at any time, to the Company’s Board of Directors’
instructions, the Executive Committee of the Board of Directors, or any other
person or body appointed by the Board of Directors of the Company, and within
his obligations, shall include those below:



a)        To be responsible to survey and supervise performance of all
activities and operations of the Company, as required from time to time, in the
understanding that the “EMPLOYEE” shall also have the obligation to perform all
similar and related activities, all activities resulting from the business and
industrial practices and all other activities necessary or convenient to comply
with the purposes and goals of the Company.   b)        Devote all his labor
time to perform the activities required by his employment, and shall not perform
any other business or profitable activity while been employed by the “COMPANY”
without prior consent in writing from the Company’s Board of Directors.   c)  
     The “EMPLOYEE” shall, during the term of his position, act on a responsible
manner, complying with all policies applicable to the “COMPANY” and the
instructions from the Company’s Board of Directors, as well as to observe the
applicable legislation and foster his coworkers to act in the same manner.   d)
       Services shall be mainly rendered at the Company’s facilities located at
Avenida Periferico Sur 4829, 4o Piso, Colonia Parques del Pedregal, Delegación
Tlalpan. C.P. 14010, Mexico City, Federal District or at any other place where
the “COMPANY” has its main offices or at any of the domiciles of its affiliates
or the companies with which the “COMPANY” has any sharing interest or business
relations, but at any time the beneficiary and the person responsible for the
relation regulated herein, shall be the company; and the “EMPLOYEE” as from that
time acknowledges the “COMPANY” as its sole employer, and therefore an essential
portion of the employee’s functions shall be to keep informed the “COMPANY” with
respect to the development of his activities.

Regardless the foregoing, the “EMPLOYEE” shall perform all those activities
including, without limitation, those derived and related to the main obligations
of his position and all labor inherent or related with the main obligation, even
when such activities are to be performed outside the working place, and without
prejudice to the amount of his salary.

In the event that due to the services requirements to be rendered by the
“EMPLOYEE” to the Company, the “EMPLOYEE” should be granted with powers of
attorney as officer or legal attorney of any of the Company’s affiliated
companies, this shall not imply existence of a labor relation between the
“EMPLOYEE” and the “COMPANY” or companies that would grant him powers of
attorney, since it is expressly acknowledged by the “EMPLOYEE” that the sole
labor relation he will have will be that with the company, which is acknowledged
from time to time, by the “EMPLOYEE” as his sole employer.

The “EMPLOYEE” shall render his services to the “COMPANY” under the direction
thereof or the direction of its representatives, the authority of which shall be
subordinated with anything referred to the title; and the “EMPLOYEE” shall
perform this job with the appropriate intensity

 



--------------------------------------------------------------------------------



 



Translation

and care, in the manner, time and place agreed upon, being the “COMPANY” fully
empowered to modify the obligations of the “EMPLOYEE” without affecting his
labor conditions, specially with respect to his salary.

FIVE. VACATIONS, VACATION BONUS, CHRISTMAS BONUS. The “EMPLOYEE” shall be
entitled to an annual period of 25 days of vacations. The vacation period shall
be on an annual basis and in no event shall be accrued.

In order to enjoy of the annual vacation period, the Company, at any time, and
jointly with the “EMPLOYEE” shall determine the schedule, in order for the
“EMPLOYEE” to enjoy the corresponding days of vacations.

The “EMPLOYEE” shall be entitled to the payment of the 50% vacation bonus on the
number of days of vacations, which correspond thereto per year and such
vacations shall be automatically and proportionally paid as from the time when
the “EMPLOYEE” charges the salary corresponding to the appropriate month.

The “EMPLOYEE” shall be entitled to an annual Christmas bonus, as set forth in
Article 87 of the Federal Labor Law in the amount of 30 (thirty) days of salary
per daily rate, which shall also be paid on a proportional basis when his
monthly salary is paid; the “EMPLOYEE” shall also be entitled to those mandatory
holidays as set forth in Article 74 of such law, as well as to weekly holidays
which shall be preferentially Saturdays and Sundays of each week.

SIX. TRAINING. The “EMPLOYEE” agrees to receive the training in accordance with
the courses set forth within the plans and programs duly authorized by the
Ministry of Labor and Social Prevision, under the terms of Title Four,
Chapter III bis of the Federal Labor Law. The “EMPLOYEE” agrees to punctually
attend the courses, group meetings and other activities forming part of the
training process, and likewise to comply with the indications with respect
thereto and take the evaluation and aptitude exam required in accordance with
the terms of Article 153-H of the Federal Labor Law.

SEVEN. “SALARY”. The “EMPLOYEE” shall earn a gross monthly salary of $37,500.00
(thirty-seven thousand five hundred US dollars, 00/100 cents, lawful currency of
the United States of America) before taxes corresponding to such amount which
shall be paid in two installments, one the 15th day and the other on the last
days of each month, at the “COMPANY’S” domicile or at the place stated therefor.
The “COMPANY”, through its Board or Executive Committee, shall consider and set
forth the salary of the General Executive Director on an annual basis, and with
the market study (by Towers Perrin or any other consultant) and preparation of
the budget for the following year. The prior salary shall include payment of the
seventh day and the amount corresponding to the mandatory holidays, as well as
the proportional part of the weekly holidays, in accordance with the provisions
set forth in the Federal Labor Law, as well as any other benefit that in
accordance with the Federal Labor Law corresponds thereto or by the specific
standards applicable to the “COMPANY” due to its corporate activity.

Due to the nature of the “EMPLOYEE’S” functions, and upon request thereof, the
“COMPANY” shall pay the salary corresponding thereto, by means of banking
deposits, to the “EMPLOYEE’S” account stated for such purpose; And the
“EMPLOYEE” shall be bound to subscribe all receipts and administrative controls
being submitted by the “COMPANY”,

 



--------------------------------------------------------------------------------



 



Translation

therefore, as from now it is set forth that the receipts or the banking deposit
proofs shall be equivalent to the payment receipts, regardless they are signed
or not by the “EMPLOYEE”.

EIGHT. The parties agree that the “EMPLOYEE” is bound to send “THE “COMPANY” in
writing the bi-monthly receipt corresponding to the earnings to which he is
entitled to, which shall include the earnings and deductions expressly accepted
thereby, by signing in agreement for each of the periods such receipts cover,
and making evident that in the event no concept per extra time appears is
because the ”EMPLOYEE” did not work such extra time and therefore the broadest
settlement through all benefits to which he was entitled to shall be extended,
and any clarification or claim shall be made before subscribing the
corresponding receipt.

NINE. “MEDICAL EXAMS”. The “EMPLOYEE” agrees, under the terms of the provisions
set forth in fraction X of article 134 of the Federal Labor Law, to make all
acknowledgements and medical examinations, the “COMPANY” indicates, as well as
those corresponding in accordance with the Sanitary Rulings.

TEN. “CONFIDENTIALITY”. The “EMPLOYEE” acknowledges that he will have, due to
the services agreed in this agreement, access to confidential information,
manufacturing secrets, operation and business aspects of the “COMPANY”, which
are considered as an industrial secret, and agrees not to disclose to third
parties such information, except there is an express authorization in writing by
the “COMPANY’S” representatives, and accepting the corresponding fines in the
event of breaching this Clause.

ELEVEN. “INVENTIONS”. The “EMPLOYEE” expressly agrees that any finding,
invention or improvement, or any other technological knowledge he discovers or
contributes by the activities perform, whether individually or in team, during
the performance of his duties in favor of the “COMPANY”, shall be the exclusive
property of the “COMPANY”. By virtue thereto, the “EMPLOYEE” does not reserve
any right nor action with respect to the use and/or exploitation of the finding,
invention or technological knowledge mentioned above, since such activities are
paid within the salary he receives per the job he was engaged for and therefore,
the “EMPLOYEE” agrees to perform with the “COMPANY” all the corresponding
management and proceedings in accordance with the law to perform the
corresponding registration which shall be in the name of the “COMPANY” and that
the “COMPANY” may perform the protection and/or exploitations of the industrial
property rights mentioned above, and therefore, the “EMPLOYEE” agrees to sign
any document and make any legal act required with such respect.

TWELVE. “JURISDICTION AND INTERPRETATION”. Provisions not set forth in this
agreement shall be subject to the provisions of the Federal Labor Law and the
Applicable Provisions; therefore, for the construction of this agreement, the
parties expressly state their agreement and shall submit their differences, in
the event of any dispute, to the competence of the Conciliation and Arbitration
Federal Board corresponding thereto due to the domicile or place where the
rendering of services is being performed.

 



--------------------------------------------------------------------------------



 



Translation

Once this agreement was read, the parties aware of their contents and the
obligations included therein, execute it as their free will in Mexico City,
Federal District, on June 23, 2005.

The “COMPANY”
TFM, S.A. de C.V.

(ILLEGIBLE SIGNATURE)     
By PAUL J. WEYANDT
Title: Interim Chief Financial Officer

The “EMPLOYEE”

(ILLEGIBLE SIGNATURE)     
FRANCISCO JAVIER RION DEL OLMO

 



--------------------------------------------------------------------------------



 



Translation

Mexico City, Federal District, June 23, 2005

FRANCISCO JAVIER RION DEL OLMO:

Regardless the benefits appearing in your Individual Labor Agreement dated
June 23, 2005, you will be entitled to:

1. BONUS. In addition to your salary, you may receive a performance bonus,
which, if applicable, shall be determined in accordance with the compliance of
the goals of the particular are in the “COMPANY” where you render your services,
and according to the assessment made by the Board of Directors, in accordance
with the policy in force each year. The Board of Directors shall determine
yearly goals such as the “minimum, objective, and maximum” goals. If the company
has an objective goal, the performance bonus for the General Executive Director
level may not exceed 45% of the annual base salary amount to be accrued. To
receive the performance bonus, the COMPANY must achieve the Objective Goal. The
Board of Directors shall determine the performance bonus for the results between
the minimum and the objective goals, and for the maximum goal and a better one.
The performance bonus shall be annually paid provided the terms and conditions
for its execution are complied with.

The Company shall pay the aforementioned bonus, by means of the banking deposit
systems, to the account you state for such purpose; and you shall be bound to
subscribe the corresponding receipt, therefore as from now it is set forth that
the slips or banking deposit proofs shall be equivalent to the payment receipts,
regardless they are signed by you or not.

2. AUTOMOBILE. In order to perform your duties, an automobile and a driver shall
be provided to you as a work tool and this car shall be owned by the Company,
therefore, the Company shall pay the corresponding insurance, as well as the
holding tax. On the other hand, you are bound to keep the automobile in the same
conditions as received, except for the normal wear and tear. Likewise, you agree
to pay the gasoline consumption as well as the verification expenses, services
and repairs when so required.

3. RESTRICTED SHARES. The Company shall grant, in order to align its interests
with the parent company shareholders’ interests, 40,000 shares of Kansas City
Southern, which are restricted for five years and subject to all the terms and
conditions set forth in the shares plan attached hereto, plan which was read and
its content and legal scope were disclosed. These shares may not be due nor
conveyed within the following five years as from the execution of the Individual
Labor Agreement, except for that specifically set forth in such plan.

4. INSURANCE. During the term the labor relationship lasts, the Company is bound
to engage the accident insurance and the major medical insurance as well as the
life insurance under the terms of the existing policy in the Company for its
executives.

5. GENERAL CONDITIONS. You expressly agree to be subject to the general labor
conditions set forth by the Company, as well as to the technical and
administrative order regulations directly prepared by the Company for the
execution, work coordination and other internal

 



--------------------------------------------------------------------------------



 



Translation

policies. Therefore, you agree to observe, respect and comply with all and any
of the policies, standards and conditions which have been delivered to you, and
upon execution hereof, you state your agreement and express compliance with the
terms thereof.

TFM, S.A. de C.V.

(ILLEGIBLE SIGNATURE)
By PAUL J. WEYANDT
Title: Interim Chief Financial Officer

In agreement:

(ILLEGIBLE SIGNATURE)
FRANCISCO JAVIER RION DEL OLMO

 